       Case: 1:19-cv-06953 Document #: 1 Filed: 10/22/19 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                 EASTERN DIVISION


 LEE WIGOD, individually and on behalf of
 all other similarly situated,
                                                  Case No. 1:19-cv-06953
                       Plaintiff,

 v.

 CALLFIRE, INC., a Delaware corporation,

                       Defendant.


                    MOTION TO QUASH SUBPOENA TO LORI WIGOD

       For the reasons set forth in the accompanying Memorandum of Law, which is

incorporated by reference, non-party Lori Wigod hereby moves for an order quashing the

subpoena issued to her in the above-captioned matter to appear at a deposition on October 28,

2019, and for any further relief that the Court deems necessary and just, including reasonable

attorney’s fees.

                   MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
                        QUASH SUBPOENA TO LORI WIGOD


I.     INTRODUCTION

       In its Subpoena served to non-party Lori Wigod, Defendant CallFire asks Mrs. Wigod not

only to appear at a deposition and testify regarding matters of which she has no knowledge, but

also to produce an unreasonable swath of personal records and information that bear no logical

relation to the underlying claims at issue in the case. The subpoena would subject Mrs. Wigod to

an undue burden that far outweighs any potential relevance or benefit of the information sought,

and accordingly the Court should quash the subpoena.
       Case: 1:19-cv-06953 Document #: 1 Filed: 10/22/19 Page 2 of 6 PageID #:2




II.    ARGUMENT

       The Federal Rules of Civil Procedure provide that a party or attorney responsible for

issuing and serving a subpoena must take reasonable steps to avoid imposing undue burden or

expense on a person subject to the subpoena. Fed. R. Civ. P. 45(d)(1). Accordingly, the court for

the district where compliance with the subpoena is required must quash or modify a subpoena if

it subjects the recipient to under burden. Suture Express, Inc. v. Cardinal Health 200, LLC, No.

14-cv-04737, 2014 WL 6478077, at *4 (N.D. Ill. Nov. 18, 2014) (citing Fed. R. Civ. P.

45(d)(3)(A)(iv)).

       In deciding a motion to quash, the Court balances factors including “the person’s status

as a non-party, the relevance of the discovery sought, the subpoenaing party’s need for the

documents, the breadth of the request and the burden imposed on the subpoenaed party.” Id.

(quoting Parker v. Four Seasons Hotels, Ltd., 291 F.R.D. 181, 188 (N.D. Ill. 2013)). If the

burden or expense of the subpoena outweighs its likely benefit, or if the information sought

would not assist in the exploration of a material issue, the Court should quash the subpoena.

Envtl. Law and Policy Ctr. v. Syngenta Crop Prot., LLC, No. 11-cv-2521, 2011 WL 2837417, at

*1 (N.D. Ill. July 13, 2011). Ultimately, the granting of a motion to quash is within the sound

discretion of the Court. Id.

       Here, the circumstances surrounding the subpoena served to Mrs. Wigod undoubtedly

favor granting a motion to quash. First, compliance with the subpoena would subject Lori Wigod

to undue burden. Despite the fact that Mrs. Wigod is not a party to the action and has not alleged

any calls or texts from CallFire, the subpoena commands that she produce: (1) all phone bills and

call logs for every phone number that she has owned for the past four years; (2) all of her

internet browsing history related to health insurance and home warranties over the last two years;




                                                                                                   1
       Case: 1:19-cv-06953 Document #: 1 Filed: 10/22/19 Page 3 of 6 PageID #:3




(3) all emails she has received relating to health insurance and home warranties over the last four

years; (4) all documents reflecting any time that Mrs. Wigod may have provided personal

information in pursuit of offers for health insurance or home warranties; (5) all consent forms

that she may have completed over the last two years related to health insurance or home warranty

offers; (6) all requests that she may have made for insurance or home warranty offers over the

last two years; (7) all emails and text messages she may have received after entering her

information into a website related to insurance or home warranties over the last four years; and

(8) for inspection, all “servers, computers, tablets, cellular and landline telephones, routers,

wireless network equipment, reporting systems, databases, and the equivalent” that she has used

over the last two years in relation to three different phone numbers. (See Subpoena to Lori

Wigod, attached hereto as Exhibit A.) The breadth of these subpoena requests is extraordinary,

especially considering Mrs. Wigod is not a party and has not alleged receipt of any text messages

or otherwise made any claims against CallFire.

       Further, CallFire has not demonstrated how Mrs. Wigod’s documents or devices are in

any way relevant to the case between her husband and CallFire—it is Mr. Lee Wigod who is

asserting claims against CallFire, not Mrs. Wigod. Though Mr. Wigod’s cell phone plan may be

registered under Lori Wigod’s name, Mr. Wigod is the regular user and carrier of the phone on

which he received the text messages at issue, and he has alleged text messages only to himself at

his own number in the suit against CallFire.1 (See Complaint, attached hereto as Exhibit B.)

CallFire’s requests as to whether Mrs. Wigod provided her own information or consent to

receive telemarketing messages or calls are wholly immaterial to the pending case, which



1
 A plaintiff has standing under the TCPA if they are the regular user and carrier of the phone
number that was called, even if it is registered under another person’s name. See Moore v. Dish
Network, L.L.C., 57 F. Supp. 3d 639, 650 (N.D. W.V. 2014).


                                                                                                   2
      Case: 1:19-cv-06953 Document #: 1 Filed: 10/22/19 Page 4 of 6 PageID #:4




concerns texts to Mr. Wigod at his number. Once again, Mrs. Wigod is not a party to the case,

and CallFire cannot demonstrate any relevance of her documents and devices, let alone enough

to justify the burden that compliance with its overbroad subpoena would impose.

       On top of the extensive production sought, CallFire also seeks to depose Mrs. Wigod.

(Ex. A.) CallFire has not indicated what the subject of such deposition would be, but the

production requests suggest that CallFire seeks to determine whether Mrs. Wigod provided

consent to receive text messages related to health insurance or home warranty offers. Once again,

this information is not at all relevant to the messages sent to Mr. Wigod at Mr. Wigod’s

number—the only text messages alleged in the case—and it is thus irrelevant to the case.

Further, Mrs. Wigod would be required to work a weekend to make up for a day’s absence for

the deposition. Mrs. Wigod lacks knowledge of any relevant information that would justify

imposing the burden of the scheduled deposition.

       Likewise, to the extent that Mrs. Wigod may possess information that CallFire believes is

relevant, CallFire has made no efforts to obtain information through less burdensome means than

the issued subpoena. Through her counsel, Mrs. Wigod has offered to provide a declaration

verifying her lack of relevant information, but CallFire’s counsel refused, intent on deposing

Mrs. Wigod even before deposing her husband, the only named plaintiff in the case.

       CallFire’s subpoena to Mrs. Wigod represents an impermissible fishing expedition. The

information sought does not bear on any material issue in the case because the case does not

involve any text messages or telemarketing efforts directed to Mrs. Wigod. The burden and

expense that Mrs. Wigod would incur by complying with the subpoena greatly outweighs any

potential benefit to CallFire, as her information is not relevant to the case or her husband’s

claims. Accordingly, the Court should quash the subpoena.




                                                                                                 3
       Case: 1:19-cv-06953 Document #: 1 Filed: 10/22/19 Page 5 of 6 PageID #:5




III.   CONCLUSION

       CallFire’s subpoena to Mrs. Wigod commands that she produce a litany of documents

spanning several years, as well as a host of electronic devices for inspection, in a case to which

she isn’t a party concerning text messages that she didn’t receive. The subpoena further asks her

to attend a deposition and apparently testify to her own experience with health insurance and

home warranty marketing, even though she has not claimed receipt of any text messages and

does not use the phone number at which Mr. Wigod received messages. The testimony and

production sought by CallFire’s subpoena is not relevant to any claim or defense in Mr. Wigod’s

case, and compliance would impose undue burden on Mrs. Wigod. Thus, the Court should quash

the subpoena and grant any further relief that it deems necessary and just.



Dated: October 22, 2019                       Respectfully submitted,

                                              Lori Wigod

                                              By: /s/ Steven L. Woodrow


                                              Marc E. McCallister
                                              mem@mccallisterlawgroup.com
                                              McCallister Law Group
                                              120 North LaSalle St., #2800
                                              Chicago, IL 60602
                                              (312) 345-0611

                                              Steven L. Woodrow
                                              swoodrow@woodrowpeluso.com
                                              Patrick H. Peluso
                                              ppeluso@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 East Mexico Ave., Suite 300
                                              Denver, Colorado 80210
                                              Telephone: (720) 213-0675
                                              Facsimile: (303) 927-0809



                                                                                                     4
      Case: 1:19-cv-06953 Document #: 1 Filed: 10/22/19 Page 6 of 6 PageID #:6




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 22, 2019, I served the above and
foregoing papers by causing such paper to be filed with the Court using the Court’s electronic
filing system, and I will send copies of such paper to all counsel of record via electronic mail.


                                              /s/ Steven L. Woodrow




                                                                                                    5
